DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a non-final office action in response to applicant's arguments and remarks filed on 07/27/2022.
Status of Rejections
The rejection of claim(s) 18-23 under 35 USC 112(b) is/are withdrawn in view of applicant’s amendment.
All other previous rejections are withdrawn in view of applicant’s arguments.
New grounds of rejection are presented herein.
Claims 1, 7-9, 11-12 and 14-23 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-8, 11-12 and 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox (U.S. Patent No. 2,200,469) in view of Kempin (U.S. Patent No. 6,521,114), and Matsuki et al. (JP H06158624 A, citations based on translation), hereinafter Matsuki. 
Regarding claim 1, Cox teaches an anti-biofouling method which suppresses biofouling in seawater (see e.g. Page 1, Col. 1, lines 5-11 and 45-48), comprising a preparation step of using an alloy-made antibiofouling object member immersed in the seawater as a cathode electrode (see e.g. Page 1, Col. 2, lines 18-23 and 46-52, and Page 2, Col. 2, lines 67-69, metallic body comprising an alloy is in contact with sea water and made cathodic), and immersing and arranging an anode electrode member serving as a counter electrode of the anti-biofouling object member in the seawater (see e.g. Page 2, Col. 2, line 74-Page 3, Col. 1, line 2); and a current supplying step of supplying DC current between the anti-biofouling object member and the anode electrode member (see e.g. Page 2, Col. 2, lines 67-71 and Page 2, Col. 2, line 76-Page 3, Col. 1, line 2, direct current supplied by electric generating device between the negative pole, i.e. the cathode, and the positive pole, i.e. the anode), wherein, after an elapse of an anti-biofouling period, the DC current is supplied with the current density of greater than 4.31 A/m2 (see e.g. Page 2, Col. 2, lines 25-30, and Page 3, Col. 2, lines 3-8, after forming protective coating at current density up to 0.4 A/ft2, equal to 4.31 A/m2, current density is increased above the formation current density for exfoliation/flaking), overlapping the claimed range of the present invention.
MPEP § 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Cox does not explicitly teach the alloy-made antibiofouling object member particularly being made of a copper alloy, but does teach it being an exposed under water metallic part of a ship in sea water (see e.g. Page 3, Col. 2, line 74-Page 4, Col. 1, line 1) to which an antifouling coating is supplied (see e.g. Page 1, Col. 1, lines 45-48).
Kempin teaches a process for prevention of marine life encrustation, i.e. biofouling, on bronze or copper components in marine environments by applying a protective coating (see e.g. Col. 1, lines 4-7 and 50-53), and teaches that the bronze metallic surfaces of bronze propellers are particularly very prone to attack by marine organisms when immersed, impeding the balance of the propeller and causing vibrations of the propeller and the overall boat (see e.g. Col. 1, lines 15-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cox to be applied with a bronze propeller as the anti-biofouling object member, the bronze propeller being taught by Kempin as a particular submerged metal part of a ship which is susceptible to biofouling in marine environments and known to be protected by an anti-fouling coating.
Cox in view of Kempin does not teach does not explicitly teach the antibiofouling object changing an area submerged in the seawater and an amount of DC current supplied during the anti-biofouling period being changed depending on the submerged area to keep the current density constant. Cox in view of Kempin does however teach the anti-biofouling object being an exposed under water part of a ship (see e.g. Cox Page 3, Col. 2, line 74-Page 4, Col. 1, line 1; Kempin Col. 1, lines 16-18) and the current density being controlled to be within a certain value range during anti-biofouling to limit useless energy expenditure and excessive flaking (see e.g. Cox Page 3, Col. 2, lines 3-13).
Matsuki teaches a DC supply device for an electrolytic antifouling device (see e.g. Paragraph 0001), comprising a system which measures a water level, and thereby submerged area, of the antifouling target surface and applies a DC current based on this water level, allowing the current density at the surface of the antifouling target to be kept constant (see e.g. Paragraph 0011, lines 6-10 and 14-17). For ships in particular, the water line also changes depending on the load, requiring a change in the applied current (see e.g. Paragraph 0004, lines 10-12). When current is changed based on the submerged area, it reduces the risk of excessive current energization, which can damage coatings present on the antifouling target and is less economical (see e.g. Paragraph 0004, lines 3-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cox in view of Kempin to include changing the supplied amount of DC current depending on a submerged area of the ship propeller anti-biofouling object member to keep a current density constant as taught by Matsuki in order to prevent excessive current energization which can damage coatings on the anti-biofouling object member and make the system less economical.
Regarding claim 7, Cox in view of Kempin and Matsuki teaches the copper alloy being aluminum bronze (see e.g. Kempin Col. 1, lines 7-9).
Regarding claim 8, Cox in view of Kempin and Matsuki teaches the anti-biofouling object member being a ship propeller (see e.g. Kempin Col. 1, lines 16-18).
Regarding claim 11, Cox teaches an anti-biofouling apparatus which suppresses biofouling in seawater (see e.g. Page 1, Col. 1, lines 5-11 and 45-48), comprising an anode electrode member immersed in the seawater (see e.g. Page 2, Col. 2, line 76-Page 3, Col. 1, line 2), and serving as a counter electrode of an anti-biofouling object member which serves as a cathode electrode (see e.g. Page 1, Col. 2, lines 18-23 and 46-52, and Page 2, Col. 2, lines 67-69, metallic body comprising an alloy is in contact with sea water and made cathodic); a power supply electrically connected to the anti-biofouling object member and the anode electrode member (see e.g. Page 2, Col. 2, lines 67-71 and Page 2, Col. 2, line 76-Page 3, Col. 1, line 2, electric generating device supplying current between the negative pole, i.e. the cathode, and the positive pole, i.e. the anode).
Cox does not explicitly teach the alloy-made antibiofouling object member particularly being made of a copper alloy, but does teach it being an exposed under water metallic part of a ship in sea water (see e.g. Page 3, Col. 2, line 74-Page 4, Col. 1, line 1) to which an antifouling coating is supplied (see e.g. Page 1, Col. 1, lines 45-48).
Kempin teaches a process for prevention of marine life encrustation, i.e. biofouling, on bronze or copper components in marine environments by applying a protective coating (see e.g. Col. 1, lines 4-7 and 50-53), and teaches that the bronze metallic surfaces of bronze propellers are particularly very prone to attack by marine organisms when immersed, impeding the balance of the propeller and causing vibrations of the propeller and the overall boat (see e.g. Col. 1, lines 15-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Cox comprise a bronze propeller as the anti-biofouling object member, the bronze propeller being taught by Kempin as a particular submerged metal part of a ship which is susceptible to biofouling in marine environments and known to be protected by an anti-fouling coating.
Cox in view of Kempin does not explicitly teach a controller which controls the power supply to supply DC current between the anti-biofouling object member, wherein the antibiofouling object changes an area submerged in the seawater; and the controller, during an anti-biofouling period, changes an amount of DC current depending on a submerged area of the anti-biofouling member to keep the current density constant, and after an elapse of the anti-biofouling period, supplies the DC current with the current density of 5 A/m2 or greater. Cox in view of Kempin does however teach the anti-biofouling object being an exposed under water part of a ship (see e.g. Cox Page 3, Col. 2, line 74-Page 4, Col. 1, line 1; Kempin Col. 1, lines 16-18), the current density being controlled during anti-biofouling to be within a certain value range during anti-biofouling to limit useless energy expenditure and excessive flaking (see e.g. Cox Page 3, Col. 2, lines 3-13), and the current being supplied after an anti-biofouling period at a current density of greater than 4.31 A/m2 (see e.g. Page 2, Col. 2, lines 25-30, and Page 3, Col. 2, lines 3-8, after forming protective coating at current density up to 0.4 A/ft2, equal to 4.31 A/m2, current density is increased above the formation current density for exfoliation/flaking), overlapping the claimed range of the present invention (see MPEP § 2144.05 as cited above).
Matsuki teaches a DC supply device for an electrolytic antifouling device (see e.g. Paragraph 0001), comprising a system which measures a water level, and thereby submerged area, of the antifouling target surface and controls an applied DC current based on this water level with a controller device, allowing the current density at the surface of the antifouling target to be kept constant (see e.g. Paragraph 0011, lines 6-17). For ships in particular, the water line also changes depending on the load, requiring a change in the applied current (see e.g. Paragraph 0004, lines 10-12). When current is changed based on the submerged area, it reduces the risk of excessive current energization, which can damage coatings present on the antifouling target and is less economical (see e.g. Paragraph 0004, lines 3-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Cox in view of Kempin to comprise a controller which changes the supplied amount of DC current depending on a submerged area of the ship propeller anti-biofouling object member to keep a current density constant as taught by Matsuki in order to prevent excessive current energization which can damage coatings on the anti-biofouling object member and make the system less economical.
Regarding claim 12, Cox in view of Kempin and Matsuki teaches the controller controlling the power supply to supply the current with a water electrolysis start current density or greater between the anti-biofouling object member and the anode electrode member (see e.g. Cox Page 1, Col. 2, lines 45-55, Page 2, Col. 1, lines 39-43, and Page 3, Col. 2, lines 3-5, current density suitable for sea water electrolysis is supplied to form the coating).
Regarding claim 15, Cox in view of Kempin and Matsuki teaches a water level sensor which measures a position of a waterline (see e.g. Matsuki Paragraph 0011, lines 6-7), wherein the controller obtains the submerged area of the anti-biofouling object member under the waterline from the position of the waterline measured by the water level sensor (see e.g. Matsuki Paragraph 0011, lines 9-11), and changes the amount of the DC current depending on the submerged area of the anti-biofouling object member (see e.g. Matsuki Paragraph 0011, lines 11-16).
Regarding claim 16, Cox in view of Kempin and Matsuki teaches, in the preparation step, a water level sensor which measures a position of a water line being further arranges (see e.g. Matsuki Paragraph 0011, lines 6-7), and in the current supplying step, the submerged area of the anti-biofouling member under the waterline being obtained from the position of the waterline measured by the water level sensor (see e.g. Matsuki Paragraph 0011, lines 9-1), and the amount of the DC current being changed depending on the submerged area of the anti-biofouling object member (see e.g. Matsuki Paragraph 0011, lines 11-16).
Regarding claim 17, Cox in view of Kempin and Matsuki teaches, in the current supplying step, the current with a water electrolysis start current density or greater between the anti-biofouling object member and the anode electrode member (see e.g. Cox Page 1, Col. 2, lines 45-55, Page 2, Col. 1, lines 39-43, and Page 3, Col. 2, lines 3-5, current density suitable for sea water electrolysis is supplied to form the coating).
Regarding claim 18, Cox in view of Kempin and Matsuki teaches, in the current supplying step, during the anti-biofouling period, the current with a current density in a range of the water electrolysis start current density to 1.08 A/m2 being supplied between the anti-biofouling object member and the anode electrode member (see e.g. Cox Page 1, Col. 2, lines 45-55, Page 2, Col. 1, lines 39-43, and Page 3, Col. 2, lines 3-5 and 18-20, current density suitable for sea water electrolysis is supplied to form the coating, with an upper limit of 0.1 A/ft2, equal to 1.08 A/m2, when time is of no consideration and power requirements are minimized). 
Regarding claim 19, Cox in view of Kempin and Matsuki teaches the copper alloy containing aluminum (see e.g. Kempin Col. 1, lines 7-9), and in the current supplying step, during the anti-biofouling period, the current with a current density in a range of the water electrolysis start current density to 1.08 A/m2 or 4.31 A/m2 being supplied between the anti-biofouling object member and the anode electrode member (see e.g. Cox Page 1, Col. 2, lines 45-55, Page 2, Col. 1, lines 39-43, and Page 3, Col. 2, lines 3-5 and 18-20, current density suitable for sea water electrolysis is supplied to form the coating, with an upper limit of 0.4 A/ft2, equal to 4.31 A/m2, when quickly forming coating, or 0.1 A/ft2, equal to 1.08 A/m2, when time is of no consideration and power requirements are minimized). 
Regarding claim 20, Cox in view of Kempin and Matsuki teaches the current with a current density of 1.08 to 4.31 A/m2 being supplied in the current supplying step, during the anti-biofouling period (see e.g. Cox Page 3, Col. 2, lines 14-16, 0.1-0.4 A/ft2, equal to 1.08-4.31 A/m2). 
Regarding claim 21, Cox in view of Kempin and Matsuki teaches the current with a current density of 1.08 to 4.31 A/m2 being supplied in the current supplying step, during the anti-biofouling period (see e.g. Cox Page 3, Col. 2, lines 14-16, 0.1-0.4 A/ft2, equal to 1.08-4.31 A/m2).
Regarding claim 22, Cox in view of Kempin and Matsuki teaches the anti-biofouling object member and the anode electrode member being disposed apart from each other (see e.g. Cox Page 3, Col. 1, lines 17-26).
Regarding claim 23, Cox in view of Kempin and Matsuki teaches the anti-biofouling object member and the anode electrode member being disposed apart from each other (see e.g. Cox Page 3, Col. 1, lines 17-26).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Kempin and Matsuki, as applied to claim 8 above, and further in view of Nylund et al. (U.S. Patent No. 5,868,920), hereinafter Nylund.
Regarding claim 9, Cox in view of Kempin and Matsuki teaches all the elements of the method of claim 8 as stated above. Cox in view of Kempin and Matsuki does not teach a reference electrode being immersed and arranged in the water, and the DC current being supplied with a potential of the ship propeller kept constant relative to the reference electrode.
Nylund teaches a method for inhibiting growth of organisms on submerged constructions (see e.g. Abstract), comprising applying a DC current between a submerged anode and cathode (see e.g. Fig. 1, anode 12 and cathode 11; Col. 4, lines 30-33). A reference electrode is immersed alongside the anode and cathode (see e.g. Fig. 1, reference electrode 13) in order to prevent excessive current supply to the cathodic protected structure by monitoring its electrochemical potential (see e.g. Col. 3, lines 51-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cox in view of Kempin and Matsuki to include immersing a reference electrode in the seawater as taught by Nylund in order to prevent excessive current being supplied between the anode and cathode.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Kempin and Matsuki, as applied to claim 11 above, and further in view of Kenji (EP 0145802).
Regarding claim 14, Cox in view of Kempin and Matsuki teaches all the elements of the apparatus of claim 11 as stated above. Cox in view of Kempin and Matsuki further teaches the anti-biofouling object member being a ship propeller, the ship propeller being arranged on a ship (see e.g. Kempin Col. 1, lines 16-21; see e.g. Cox Page 3, Col. 2, line 74-Page 4, Col. 1, line 1), and a plurality of the anode electrode member being provided to surround the ship propeller (see e.g. Cox Page 3, Col. 1, lines 4-7, several anodes at various locations around a protected vessel from the sides). 
Cox in view of Kempin and Matsuki does not explicitly teach the ship propeller being arranged on a stern side of the ship hull, and the anode electrode members surrounding the ship propeller in an arc from a ship width direction of the ship propeller to a stern direction of the ship propeller. 
Kenji teaches a process for preventing fouling and corrosion of an underwater structure (see e.g. Abstract) wherein a copper alloy propeller is protected prom corrosion by acting as a cathode in a DC circuit (see e.g. Page 6, lines 21-22, and Page 9, lines 15-19) relative to nearby anodes (see e.g. Page 6, lines 23-24, and Page 9, lines 19-20, “current flowing anode”), the ship propeller being arranged on a stern side of a ship hull (see e.g. Figs. 3-4 and 6, propeller 11), and the anodes being arranged along the sides of the ship stern and behind the ship stern (see e.g. Figs. 3-4 and 6, zinc anodes 7 at sides of stern of hull 9 and behind propeller 11; Page 7, lines 2-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Cox in view of Kempin and Matsuki to have the propeller arranged at a stern of the ship’s hull with anodes surrounding the propeller at the sides and back, i.e. in an arc from a ship width direction to a stern direction, as taught by Kenji as a suitable effective arrangement for cathodically protecting a propeller.
Response to Arguments
Applicant’s arguments, see pages 10-14, filed 07/27/2022, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC 103 over Akamine in view of Kempin, Kenji, Matsuki, and Ueda, particularly regarding the constant current density of Matsuki being contradictory to the variable current density of Akamine and the elevated current density of Ueda being contradictory with the electrodeposition coating of Akamine, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cox, Kempin and Matsuki.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795